Citation Nr: 0819393	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  02-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
post- traumatic stress disorder (PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).

3.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967. 

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied an increase in 
a 50 percent rating for PTSD, and which denied a TDIU rating.  
In October 2003, the Board remanded the case to the RO for 
additional development.   

In September 2005, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In August 
2006, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate the Board's decision.  The Court 
granted the motion that month, vacating and remanding the 
case to the Board.  The Board remanded the case again in 
January 2007.

The issue of entitlement to TDIU and service connection for 
headaches is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The veteran's occupational and social impairment from his 
PTSD at no time during the course of the appeal more nearly 
approximated deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the decision of September 2005, disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as stated by the U.S. Court of 
Appeals for Veterans Claims (Court), a GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

As noted above, where there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After a review of the evidence, the Board finds that the 
evidence does not show that the PTSD is manifested by, for 
example, obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  These examples are used within the criteria 
of 70 percent evaluation, and are not seen within the veteran 
(based on the Board's review of the evidence). 

According to the September 2004 VA examination report, the 
veteran cited chronic daily headaches, a nonservice connected 
disorder.  The examiner noted a GAF of 55, indicating 
moderate to serious symptoms and providing evidence against 
this claim.  The examiner cited the veteran's "non-
compliance" plays a certain role in his unemployability.  
The veteran noted that he spent much of his time watching 
television or reading the Bible.  

In January 2007, the Board remanded this case once again to 
undertake another examination of the veteran. 

The result of the VA examination of December 2007, obtained 
by the Board following the Court Order, is found to provide 
more evidence against this claim.  Following a review of the 
evidence and evaluation of the veteran, the examiner 
specifically found no total occupational and social 
impairment due to PTSD signs and symptoms (the basis for a 
100 percent evaluation for PTSD).  Further, the examiner 
specifically found that the PTSD signs and symptoms do not 
result in deficiencies in areas such a judgment, thinking, 
family relations, work, mood, or school (the basis for a 70 
percent evaluation for PTSD).  A history of alcohol abuse in 
remission was also noted. 

Overall, the Board must find that the most recent and 
comprehensive evaluations of the veteran's PTSD, as a whole, 
provides medical evidence against the claim that the veteran 
is entitled to greater compensation.        

A review of treatment records following service makes little 
reference to PTSD, providing more evidence against this 
claim.  VA examinations in August 1996, August 1998 (which 
notes a history of past cocaine abuse), September 2001 (which 
notes that the veteran's nonservice related headaches make it 
extremely difficult for him to engage in any activity at 
all), and July 2001 (which notes a GAF of only 60 to 65) 
provide, as a whole, evidence against this claim. 

With regard to the medical opinion of "T.G.", Ph.D., the 
Board finds that this opinion is outweighed by the evidence 
cited above.  Importantly, this health care provider does not 
distinguish between PTSD and the depression found in some 
examinations to be secondary to the nonservice connected 
disorder.  Importantly, during his attempt to obtain SSA 
compensation, the veteran made no reference to PTSD and 
during his VA examinations he made no reference to the 
depression once associated with his nonservice connected 
disorder, undermining the veteran's current contention that 
it is his PTSD, standing alone, has caused him not to work, 
undermining his credibility.  

The examination reports, while noting difficulties, also 
indicate a disorder productive of occupational and social 
impairment with reduced reliability and productivity, the 
basis of the 50 percent evaluation.  Compelling evidence in 
support of the determination that the veteran does not 
warrant a 70 percent evaluation for his PTSD is his own 
statements.  For example, he does not report such symptoms as 
suicidal ideation, illogical speech, near continuous panic or 
depression, or neglect of personal appearance.  The many 
examinations in this case, as a whole, are found to also 
support such a finding. 

In sum, the preponderance of the evidence demonstrates that 
the symptoms and degree of social and industrial impairment 
from the disability do not more nearly approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating at any time during the pendency period of this appeal.  
Accordingly, the disability warrants a 50 percent rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant' s behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board remanded this case in October 2003 for the purpose 
of assisting the veteran with this case.  The RO advised the 
veteran in a letter dated in October 2001 of what information 
and evidence was needed to substantiate his claims.  The 
Statement of the Case in July 2002 cited the regulation.  
Another detailed letter was provided in March 2004.  The 
letters advised him of the information and evidence that 
should be submitted by him, namely, any additional evidence 
and argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was effectively told that it was 
his responsibility to support the claim with appropriate 
evidence.  

Beyond the above, in January 2007, the Board again remanded 
this case to the RO to provide the veteran with additional 
notice, beyond that provided above, in February 2007. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was partially satisfied by way 
of a letter sent to the veteran in February 2007 that fully 
addressed all notice elements.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claims, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated by the RO.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant. 

In this case, the veteran's attorney at the Court clearly 
understands what information is required by the Board in this 
case.  The brief to the Court dated June 2006 clearly 
supports this finding. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  Based on the above, the Board finds that VA 
has satisfied the duty to assist the veteran.  

The Board has reviewed the June 2006 brief of the veteran to 
the Court.  Argument one has been addressed above by the 
prior Board remand of this case.  With regard to argument 
two, three, and four, these will be addressed in the remand 
of this case.        

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

A disability evaluation in excess of 50 percent for PTSD is 
denied 

REMAND

The Board has reviewed the veteran's case in detail.  To 
address the appellant's arguments before the Court, it light 
of the most recent decisions from the Court in the last year, 
the Board believes it must determine if the veteran has a 
headache disorder related to service prior to adjudicating 
the claim of TDIU.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should then be afforded 
an examination by an appropriate 
physician to determine the 
classification, severity, etiology, and 
existence of a headache disorder.  All 
indicated studies must be conducted, 
including a brain scan if deemed 
necessary.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and a review of the evidence 
in the claims folder, including service, 
private, and VA medical records, and any 
pertinent radiological films, the 
physician should express opinions as to 
the following, bearing in mind the 
further instructions below:  

(a) What is the etiology and diagnosis of 
any headaches shown to be present during 
the veteran's periods of active service 
from September 1964 to September 1967 (if 
any)?

(b) What is the etiology and correct 
diagnosis of any current headaches?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current 
headaches and service or from the 
veteran's PTSD?

In responding to these questions, the 
physician is asked to review the 
objective medical evidence and is asked 
to base his or her opinion on the 
objective evidence.  If the physician can 
not answer any of the above questions 
without resort to speculation, he or she 
should so indicate.  The physician should 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

2.  As requested by the veteran's 
representative, the RO should issue a 
Statement of the Case to the veteran and 
his representative, addressing the issue 
of service connection for a headache 
disability, and including citation to all 
relevant law and regulation pertinent to 
this claim.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, the issue be returned 
to the Board for further appellate 
consideration, if otherwise in order.   

3.  Upon completion of the above, the RO 
should again review the record.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case regarding the issue 
of TDIU and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


